In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 13‐1781 
SHAMEKA BROWN, 
                                                   Plaintiff‐Appellant, 

                                   v. 

FIFTH THIRD BANK, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 12 C 2981 — James F. Holderman, Judge. 
                      ____________________ 

    SUBMITTED JULY 8, 2013 — DECIDED SEPTEMBER 12, 2013 
                  ____________________ 
    
   Before POSNER, Circuit Judge. 
   Before me is a motion by the appellee to dismiss the ap‐
peal  as  untimely.  The  motion  was  referred  to  me  because  I 
was motions judge (a position that rotates among the judges) 
when the motion was filed. 
     Federal  Rule  of  Civil  Procedure  58  requires  that  a  judg‐
ment by a district court be set forth in a separate document. 
If it is not, then judgment is deemed to be entered 150 days 
2                                                            No. 13‐1781 


after the court’s final decision, Fed. R. Civ. P. 58(c)(2)(B); see 
also Fed. R. App. P. 4(a)(7)(A)(ii)—in which event the appeal 
in this case is timely; otherwise it is not. 
     The Administrative Office of the U.S. Courts has drafted 
a  form,  called  AO  450,  which  we’ve  described  as  “the  pre‐
ferred and sound vehicle for complying with Rule 58.” Hope 
v.  United  States,  43  F.3d  1140,  1142  (7th  Cir.  1994).  (“Hope” 
turns out to be an apt description of the quoted statement.) 
     Here is the text of the form: 

                 JUDGMENT IN A CIVIL ACTION 

     The court has ordered that (check one): 
     □   the plaintiff (name) ________________ recover from the 
         defendant  (name)  ________________  the  amount  of 
         ________________  dollars  ($  ___),  which  includes  pre‐
         judgment  interest  at  the  rate  of  ___%,  plus  post  judg‐
         ment  interest  at  the  rate  of  ___%  per  annum,  along 
         with costs. 
     □  the  plaintiff  recover  nothing,  the  action  be  dismissed 
        on  the  merits,  and  the  defendant  (name) 
        ________________  recover  costs  from  the  plaintiff 
        (name) ________________. 
     □  other: ________________________________. 

     This action was (check one): 
     □  tried by a jury with Judge ________________ presiding, 
        and the jury has rendered a verdict. 
     □  tried  by  Judge  ________________  without  a  jury  and 
        the above decision was reached. 
No. 13‐1781                                                            3 


    □  decided  by  Judge  ________________  on  a  motion  for 
       ________________________________. 

    Date: ________________ 
    CLERK OF COURT 
    _____________________________ 
    Signature of Clerk or Deputy Clerk 


      The  Appendix  to  the  civil  rules  contains  two  other 
forms—Forms 70 and 71—that are similar to, but even sim‐
pler  than,  form  AO  450,  and  are  permissible  alternatives  to 
it.  11  Charles  A.  Wright  et  al.,  Federal  Practice  and  Procedure 
§ 2785,  p.  32  (3d  ed.  2012).  But  alas,  the  Rules  Committee, 
while  acknowledging  the  “somewhat  divergent  caselaw  on 
the question of what types of documents meet the ‘separate 
document’  requirement,” 16A Charles A.  Wright et  al., Fed‐
eral Practice and Procedure § 3950.2 n. 28, p. 216 (4th ed. 2008), 
has  declined  to  require  that  any  of  these  forms  be  used  to 
satisfy it. 2002 Committee Notes to Fed. R. Civ. P. 58. 
    An inexplicable failure to use any of the forms, a failure 
richly productive of uncertainty, is common in the Northern 
District  of  Illinois.  We  have  remarked  this  on  a  number  of 
occasions,  see,  e.g.,  Carter  v.  Hodge,  2013  WL  4022531,  at  *1 
(7th Cir. Aug. 8, 2013); Perry v. Sheet Metal Workers’ Local No. 
73  Pension  Fund,  585  F.3d  358,  359  (7th  Cir.  2009);  Hope  v. 
United States, supra, 43 F.3d at 1142; Otis v. City of Chicago, 29 
F.3d  1159,  1163  (7th  Cir.  1994)  (en  banc);  Hatch  v.  Lane,  854 
F.2d  981,  982  (7th  Cir.  1988)  (per  curiam)—without  visible 
effect on the Northern District’s practice. 
    Often the district court clerk or a member of his staff en‐
ters  a  minute  order  rather  than  filling  out  one  of  the  ap‐
4                                                        No. 13‐1781 


proved forms; this court has then to decide whether the or‐
der satisfies Rule 58. In the present case, a suit charging em‐
ployment discrimination, the district court on December 20, 
2012, in a document captioned “Memorandum Opinion and 
Order,”  dismissed  the  complaint  with  prejudice.  The  clerk 
entered the Memorandum Opinion and Order on the court’s 
docket the next day. A docket entry captioned “Notification 
of Docket Entry” stated that the district court had entered a 
Memorandum Opinion and Order. The docket entry was re‐
quired  by  and  complied  with  Rule  77(d)(1)  of  the  Federal 
Rules of Civil Procedure, which provides, so far as relates to 
this case, that “immediately after entering an order or judg‐
ment,  the  clerk  must  serve  notice  of  the  entry  …  on  each 
party  who  is  not  in  default  for  failing  to  appear.  The  clerk 
must record the service on the docket.” 
    The  clerk’s  entry  recited  the  district  court’s  ruling,  can‐
celled  an  evidentiary  hearing  scheduled  for  the  following 
month,  noted  the  denial  of  a  motion  to  remand  the  case  to 
state court and that two other motions, which the defendant 
had filed, were moot, and referred the parties to the court’s 
opinion  “for  further  details.”  The  entry  was  not  signed  or 
initialed. The  defendant  contends that although  noncompli‐
ant  with  form  AO  450,  the  entry  satisfies  Rule  58’s  require‐
ment  of  a  separate  document.  If  this  is  correct,  we  have  no 
jurisdiction of the appeal, because Brown filed her notice of 
appeal 113 days after the docket entry. 
    We have emphasized the importance of compliance with 
Rule 58: “The purpose of the separate judgment required by 
Fed.R.Civ.P. 58 is to let the parties (and the appellate court) 
know exactly what has been decided and when. The entry of 
a final judgment under Rule 58 starts the clock for an appeal. 
No. 13‐1781                                                            5 


But  a  document  that  does  not  dispose  of  the  case  does  not 
start  the  clock.  The  ‘losing’  party  [in  such  a  case]  must  ap‐
peal in order to guard against the chance that the case is over 
without  knowing  what  the  disposition  is,  and  the  appellate 
court is in a quandary about its ability to decide the case …. 
Rule 58 is designed to produce clarity. An inadequate order 
undermines the function of the rule.” Reytblatt v. Denton, 812 
F.2d 1042, 1043 (7th Cir. 1987) (per curiam). 
     Despite  this  strong  statement,  this  court  has  ruled  in  a 
number  of  cases  that  a  district  court’s  docket  entry,  akin  to 
the one in this case, satisfied Rule 58’s requirement of a sepa‐
rate  document.  See,  e.g.,  Nocula  v.  UGS  Corp.,  520  F.3d  719, 
724  (7th  Cir.  2008);  Properties  Unlimited,  Inc.  Realtors  v.  Cen‐
dant Mobility Services, 384 F.3d 917, 920 (7th Cir. 2004); Grun 
v.  Pneumo  Abex  Corp.,  163  F.3d  411,  422  n.  8  (7th  Cir.  1998); 
Hope v. United States, supra, 43 F.3d at 1142; American National 
Bank & Trust Co. v. Secretary of HUD, 946 F.2d 1286, 1289 (7th 
Cir. 1991). No other court has endorsed this view, however, 
Walters v. Wal‐Mart Stores, Inc., 703 F.3d 1167, 1171 (10th Cir. 
2013);  Transit  Mgmt.  of  Southeast  Louisiana,  Inc.  v.  Group  Ins. 
Administration, Inc., 226 F.3d 376, 382 (5th Cir. 2000); Ingram 
v.  ACandS,  Inc.,  977  F.2d  1332,  1337–39  (9th  Cir.  1992);  see 
also  Radio  Television  Espanola  S.A.  v.  New  World  Entertain‐
ment, Ltd., 183 F.3d 922, 932 n. 11 (9th Cir. 1999); cf. Corrigan 
v.  Bargala,  140  F.3d  815,  817–18  (9th  Cir.  1998);  Axel  Johnson 
Inc.  v.  Arthur  Andersen  &  Co.,  6  F.3d  78,  84  (2d  Cir.  1993); 
Fiore  v.  Washington  County  Community  Mental  Health  Center, 
960 F.2d 229, 234–35 (1st Cir. 1992) (en banc); Lupo v. R. Row‐
land & Co., 857 F.2d 482, 484 (8th Cir. 1988), though the Third 
Circuit  has  come  close.  In  re  Cendant  Corp.  Securities  Litiga‐
tion, 454 F.3d 235, 241 (3d Cir. 2006), holds that to be a “sepa‐
rate  document”  a  document  must  be  “self‐contained  and 
6                                                          No. 13‐1781 


separate  from  the  opinion,”  “must  note  the  relief  granted,” 
and  “must  omit  (or  at  least  substantially  omit)  the  District 
Court’s  reasons  for  disposing  of  the  parties’  claims.”  A 
docket entry might satisfy this test, but maybe not the one in 
this  case,  which  states  rather  than  omits  the  reason  for  dis‐
missal (“because the statute of limitations has expired”). 
    The entry was required by Rule 77(d), not as a judgment 
or an order but simply as a notice. It does  not comply with 
Rule  58;  its  purpose  is  different;  and  when  treated  as  the 
judgment  it  can  confuse.  The  recipient  might  inquire  and  if 
so discover that no document constituting a judgment sepa‐
rate  from  the  judge’s  opinion  had  been  entered  and  might 
wonder  therefore  whether  the  30‐day  period  for  filing  an 
appeal had yet begun to run. The clerk could without diffi‐
culty have complied with Rule 58, as all that compliance re‐
quires is filling out form AO 450, or Forms 70 or 71 if he pre‐
fers. We should not allow a Rule 77(d) notification to do ser‐
vice for a Rule 58 judgment. Our cases that allow that should 
be overruled. 
     Rule  58  requires  not  only  a  separate  document  but  also, 
at  least  when  the  judgment  denies  all  relief,  as  in  this  case, 
that the separate document be signed by the court clerk. Fed. 
R.  Civ.  P.  58(b)(1)(C).  The  docket  entry  in  question  in  this 
case  has  no  line  for  a  signature,  no  signature,  and  not  even 
initials, which would suffice if, unlike the situation in Carter 
v.  Beverly  Hills  Savings  &  Loan  Association,  884  F.2d  1186, 
1189–90 (9th Cir. 1989), the initials were those of the clerk. So 
the  docket  entry  violates  Rule  58,  and  therefore  the  judg‐
ment  date  was  150  days  after  the  district  court’s  decision. 
The  appeal  is  therefore  timely  and  should  proceed  to  brief‐
ing  on  the  merits  of  the  district  court’s  decisions  to  dismiss 
No. 13‐1781                                                       7 


Brown’s complaint and to deny her post‐trial motion under 
Fed. R. App. P. 4(a)(4)(A)(vi), (B) for relief, under Rule 60 of 
the civil rules, from the dismissal of the complaint. 
    Fed. R. App. P. 27(c), provides that “a circuit judge may 
act  alone  on  any  motion,  but  may  not  dismiss  or  otherwise 
determine an appeal or other proceeding.”  See also 7th Cir. 
Operating Proc. 1(a)(1). My ruling that the appeal shall pro‐
ceed to briefing on the merits of the appeal does not “deter‐
mine”  the  appeal  or  even  determine  our  appellate  jurisdic‐
tion. The three‐judge panel assigned to hear the appeal will 
be authorized to revisit and if it wants reject my conclusion 
that the appeal is within this court’s jurisdiction.